      Case 2:20-cv-00820-GMN-VCF Document 9 Filed 05/12/20 Page 1 of 2




 1 Howard J. Russell, Esq.
   Nevada Bar No. 8879
 2 hrussell@wwhgd.com
   Brittany M. Llewellyn, Esq.
 3 Nevada Bar No. 13527
   bllewellyn@wwhgd.com
 4 WEINBERG, WHEELER, HUDGINS,
     GUNN & DIAL, LLC
 5 6385 S. Rainbow Blvd., Suite 400
   Las Vegas, Nevada 89118
 6 Telephone:     (702) 938-3838
   Facsimile:     (702) 938-3864
 7
   Attorneys for Defendant
 8 Lhoist North America, Inc. and
   Lhoist North America of Arizona, Inc.
 9

10                             UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12
     JAMES RESTIVO,                                   Case No.:    2:20-cv-00820-GMN-VCF
13

14                       Plaintiff,

15         vs.
                                                          STIPULATION AND ORDER TO
16 UNION PACIFIC RAILROAD COMPANY,                      AMEND CAPTION AND TO EXTEND
   LHOIST NORTH AMERICA, INC.; DOES I-X;                TIME FOR PROPERLY CAPTIONED
17
   inclusive, and ROE CORPORATIONS I-X,                       PARTY TO ANSWER
18 inclusive,                                                    (First Request)

19                       Defendants.

20          Defendants Lhoist North America, Inc. and Union Pacific Railroad Company, and Plaintiff

21   James Restivo (collectively “the parties”), by and through their undersigned counsel, hereby

22   stipulate and request that the caption in this matter be amended to substitute LHOIST NORTH

23   AMERICA OF ARIZONA, INC. as the named Defendant in this action in place of LHOIST

24   NORTH AMERICA, INC. A copy of the proposed amended caption is attached hereto.

25          WHEREFORE, the parties respectfully request the caption be amended to substitute

26   LHOIST NORTH AMERICA OF ARIZONA, INC. as the named Defendant in this action in place

27   of LHOIST NORTH AMERICA, INC., effective immediately upon Order of this Court.


                                               Page 1 of 2
      Case 2:20-cv-00820-GMN-VCF Document 9 Filed 05/12/20 Page 2 of 2




 1          The parties further stipulate, pursuant to LR IA 6-1, that LHOIST NORTH AMERICA OF

 2   ARIZONA, INC. will have until May 18, 2020, to respond to Plaintiff’s Complaint, responding in

 3   place of the allegations currently related to LHOIST NORTH AMERICA, INC.

 4          IT IS SO STIPULATED.

 5   DATED this 12th day of May, 2020.             DATED this 12th day of May, 2020.
 6
     WEINBERG, WHEELER,                            MESSNER REEVES
 7   HUDGINS, GUNN & DIAL, LLC

 8   /s/ Brittany M. Llewellyn                     /s/ Lauren D. Calvert
     HOWARD J. RUSSELL, ESQ.                       RENEE FINCH, ESQ.
 9   Nevada Bar No. 8879                           Nevada Bar No. 13118
     BRITTANY M. LLEWELLYN, ESQ.                   LAUREN D. CALVERT, ESQ.
10
     Nevada Bar No. 13527                          Nevada Bar No. 10534
11   6385 S. Rainbow Boulevard, Ste. 400           9845 West Russell Road, Suite 300
     Las Vegas, NV 89118                           Las Vegas, NV 89148
12
   Counsel for Lhoist North America, Inc. and      Counsel for Union Pacific Railroad Company
13 Lhoist North America of Arizona, Inc.

14
     DATED this 12th day of May, 2020.
15

16   DAY & NANCE
17   /s/ Steven L. Day
18   STEVEN L. DAY, ESQ.
     Nevada Bar No. 3708
19   1060 Wigwam Parkway
     Henderson, NV 89074
20   Counsel for Plaintiff
21

22

23                                              IT IS SO ORDERED:
24

25                                              UNITED STATES MAGISTRATE JUDGE
26                                                       5-12-2020
                                                DATED: _________________
27


                                               Page 2 of 2
